Title: From John Quincy Adams to Thomas Boylston Adams, 2 January 1806
From: Adams, John Quincy
To: Adams, Thomas Boylston



Washington 2. January 1806.

We have so little business on hand that it was not thought necessary to commence the year with a Session for transacting it; and this morning we have adjourned for the purpose of letting the Tunisian Minister come and pay us a visit; I cannot employ the leisure of the moment better than in answering your letter of the 15th: and 16th: of last Month.
Your opinion of the Message will probably not be altered by the proceedings of Congress upon it— I never believed that any thing really vigorous would be done at this Session, and every indication since its commencement has confirmed me in the opinion. Although you will see a report of a Committee recommending the building of six seventy-four gun ships and fifty gun-boats, yet you will not expect to see it adopted by the House of Representatives. The Committee on the Spanish aggressions are also about to report—The Committee consists of seven members, Mr: John Randolph being chairman—One Member has been some time absent, and the others have been divided equally, between two Reports; one made by the chairman, and promising vigorous measures to defend the disputed territory—the other drawn by Mr: Bidwell, and proposing a second purchase—with an appropriation from five to ten Millions to buy the Florida’s.
Yesterday being New Year’s day, with all the  beau monde, including Tunisians, Cherokees, Sacs, Foxes and Osages we went to pay the homage of our high consideration to the President—Many of the Indians were in full costume, that is to say three quarters naked—The company was more numerous than I have ever known on a like occasion; having the additional stimulus of curiosity to see the barbarians of both Continents, as well as our own.
I have enclosed a number of documents under cover to your father, for Mr: Shaw—and have written his name upon them, that they may be known to be for him—I suppose you will be in Boston during the greatest part of the two months to come, and shall accordingly address my letters to you there—I hope your legislative functions will not so engross your time, as to prevent your communicating frequently with me.
The Tunisian Ambassador has been to pay his visit—As we could not with propriety receive him into the body of the house, while the house was sitting, we adjourned; but the Vice-President kept the chair and the members their Seats—He took the Secretary’s chair, and his two guards had chairs placed for them which they took—Before he came into the Senate, he had been into the House of Representatives, but they did not adjourn to let him in. A member was speaking when he went in—On coming here he asked our President who the man was, that he heard speaking in the other Room; on being told he was a member of the house, he enquired whether all those men he saw there had a right to speak—being answered in the affirmative, he said that it must take one, two, or three years to finish any business—It was just so he said, in Italy, where he knew the sometimes it took twenty years to decide a cause. One of our Members undertook to explain to him the difference between our Legislative Assemblies, and a Judicial Court; but he said it was all the same—In his Country they never took more than half an hour to finish any business; and he appeared fully convinced of the infinite superiority of their mode of transacting affairs.
I will thank you to ask Mr: Shaw to be on the lookout for a house for me in Cambridge, and if he hears of any which he thinks will suit me, to enquire and inform me at what Rent it may be had—He mentioned to me before I came away that Mr: William Winthrop’s house would probably be to let the next Season, and promised to enquire about it—But I have not heard further from him on the subject—I should be willing to engage a house from the first of May, though in the manner we progress, (as the Virginians say) I shall probably not get home before June.
If you see Captain Richard Beale, I wish you to tell him that the Committee of Claims in the House of Representatives have reported against the prayer of his petition, as I always expected they would, and the House will undoubtedly accept their Report—The Chairman of the Committee of Claims to whom I urged with all my power the equity of Mr: Beale’s request, answered me that his resort must be to Captain Nicholson, against whom he had no doubt but he must recover—Without being very sangwine in that expectation, I am at least confident that it is the only chance he has of recovering at all.
We are now all well; as are Mr: Cranch and his family and guests—I am very anxious to hear as good news from Quincy; being a little uneasy on account of George, from what you and my mother in her last Letter say of him—My wife has been unwell, but appears now to be quite recovered.
Your’s in all sincerity and affection.
